AO 91 (Rev. 11/11) Criminal Complaint

 

UNITED STATES DISTRICT COURT

for the
Middle District of North Carolina

United States of America
Vv.

LILIAN MANTSEVA BARKOVSKAMJA, aka Lilian
Manseva and Lilian Raymond Odierno

Case No.
1:21M) 776

— Oe Oe Oe Oe

Defendant(s)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of July 22, 2021 in the county of Moore in the
Middle District of North Carolina , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. 1546(a) Fraud and Misuse of Visas

This criminal complaint is based on these facts:

Please see attached affidavits.

1 Continued on the attached sheet.

/S/ VIKIL. MCCORKEL

Complainant's signature

On this day, the applicant appeared before me via reliable
electronic means, that is by telephone, was placed under Viki L. McCorkel, Special Agent

 

oath, and attested to the contents of this Criminal Priided name andvile
Complaint and attached affidavit in accordance with the
requirements of Fed. R. Crim. P. 4.1.

   

Date: € Ce

Judge's si,

City and state: Greensboro, North Carolina __L. Patrick Auld, U.S. Magistrate Judge

 

Printed name and title

Case 1:21-mj-00276-LPA Document1 Filed 07/29/21 Page 1of8
IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

I, Viki L. McCorkel, your Affiant (hereafter “your Affiant”), being duly

sworn do hereby affirm and state the following.
INTRODUCTION

1. I am employed as a Special Agent of the Bureau of Diplomatic Security,
Diplomatic Security Service (DSS), United States Department of State, and have
been so employed for more than ten years. I am currently assigned to the Greensboro
Resident Office (GNRO) and responsible for investigating U.S. passport fraud and
visa fraud. I have been assigned to this office since 2019. Prior to being assigned to
the DSS’s Greensboro Resident Office, I was the Assistant Regional Security Officer
(ARSO) assigned to the United States Embassy Rome, DSS Counterintelligence
Division, Unites States Embassy Port-au-Prince, and the Houston Field Office
conducting passport and visa fraud investigations. My duties with the DSS include,
but are not limited to, the investigation of alleged violations of federal criminal
statutes. I have conducted physical and electronic surveillance, executed search,
seizure, and arrest warrants, and reviewed and analyzed records and documents,
both electronic and physical, of fraudulent activity. I have also interviewed suspects,
defendants, witnesses, victims, and spoken to other experienced investigators
concerning the methods and practices of criminal activity.

2. As a federal agent, your Affiant is authorized to investigate violations of

laws of the United States and to execute warrants issued under the authority of the

Case 1:21-mj-00276-LPA Document 1 Filed 07/29/21 Page 2 of 8
United States.
BACKGROUND

3. This affidavit is made in support of a criminal complaint for Lilian
MANTSEVA BARKOVSKAJA, (AKA: Lilian MANSEVA, AKA: Lilian RAYMOND
ODIERNO), Date and Place of Birth: August 4, 1986, Russia (hereinafter
BARKOVSKAJA) for a violation of Title 18, United States Code, Section 1546(a)
(false claims and statements, along with the use of fraudulent and fabricated
documents in an immigrant visa to the United States).

A, Because this affidavit is being submitted for the purpose of securing a
criminal complaint, your Affiant has set forth only those facts that your affiant
believes are necessary to establish probable cause for violations of Title 18, United
States Code, Section 1546 (Fraud and Misuse of Visas (hereinafter referred to as the
SUBJECT OFFENSE). |

B. On July 22, 2021, GNRO received information from the Department of
Homeland Security’s Homeland Security Investigations (HSI)/Raleigh Field Office
regarding a female presenting herself as the lawful wife of a retired four-star General
of the United States Army, whose initials are R.O. and possessing an immigrant visa
issued by the United States Department of State. The immigrant visa type was “IR1,”
which is issued to spouses of American citizens.

VISA APPLICATION PROCESS
6. A visa issued by either the U.S. Department of State or Homeland

Security identifies the holder of the visa as a citizen of a foreign country who has

Case 1:21-mj-00276-LPA Document 1 Filed 07/29/21 Page 3 of 8
lawful permission to apply to enter the United States for a specific purpose and a
specific period of time. Generally, under U.S. laws and regulations, a visa is required
for any non-Citizen of the U.S. (alien) who resides in a foreign country to enter the
United States. An alien who resides in a foreign country may apply for and be
granted a U.S. visa if such alien is otherwise qualified under the Immigration and
Nationality Act (INA). The INA makes a basic distinction between immigrant aliens
and nonimmigrant aliens with regard to length of stay and permissible activities,
with the employability of nonimmigrant aliens by U.S. businesses as the most
significant regulatory and statutory subset. Certain visa classes require a petition be
approved by the U.S. Citizenship and Immigration services prior to the alien being
able to apply for the visa.

7. A United States Citizen can file a Petition for Alien Spouse (1-130) with
the U.S. Citizenship and Immigration Services (USCIS) to bring his or her spouse to
the United States under the immigrant visa category IR1. Upon entering the United
States with an IR1 visa, the bearer of the visa becomes a Legal Permanent Resident
(LPR).

8. An alien seeking to acquire an immigrant visa to travel to the United
States must complete and file an online application known as the Immigrant Visa
Application (DS-260). U.S. Consular Officers employed by the Department of State
are assigned to United States Embassies and Consulates throughout the world. They
are specifically trained to adjudicate visa applications overseas. During their

training, they are instructed that for an applicant to be granted a visa, the applicant

Case 1:21-mj-00276-LPA Document1 Filed 07/29/21 Page 4 of 8
must demonstrate, to the satisfaction of the Consular Officer, that he or she is
entitled to the visa based on the appropriate U.S. laws and regulations.

9, With few exceptions, an alien must appear at a U.S. Embassy and/or
Consulate and be interviewed by a U.S. Consular Officer. The Consular officer makes
the final decision on whether to issue the visa based on the facts presented by the
applicant and the appropriate law and regulations.

INVESTIGATIVE DETAILS

10. OnJune 17, 2021, police officers from the Pinehurst Police Department
responded to the residence in Pinehurst, North Carolina which belongs to R.O., in
reference to a suspicious person. Upon arrival, the police officers encountered
BARKOVSKAJA sitting on the front doorstep of the residence with several suitcases.
BARKOVSKAJA provided the police officers her Spanish passport and a United
States immigrant visa number MDD202063800201 issued on April 8, 2021, by the
United States Embassy Madrid. The immigrant visa listed BARKOVSKAJA’s
nationality as Spanish. BARKOVSKAJA had in her possession a photograph of a
fraudulent United States passport with R.O.’s personal information contained on the
biographical page of the passport.

11. BARKOVSKAJA also provided officers with a fraudulent death
certificate for R.O.’s wife stating that she had died in a motor vehicle accident in 2009.
However, the officers spoke with R.O.’s wife at the Residence. She is not deceased.

12. BARKOVSKAJA provided officers with a Marriage Certificate from

Cote’ d'Ivoire purporting to show that she had married R.O. in that country on July

Case 1:21-mj-00276-LPA Document1 Filed 07/29/21 Page 5 of 8
7, 2014. (the “Marriage Certificate”). R.O. told the officers that he had never
travelled to Cote’ d’ Ivoire and was not married to BARKOVSKAJA.

18. On July 4, 2021, Officers from the Pinehurst Police Department
responded to R.O.’s residence in reference to a call about a suspicious person on the
property. Upon arrival officers again encountered BARKOVSKAJA. She again
advised the responding police officers she was there to see her husband, R.O.

14. OnJuly 22, 2021, Special Agents from DSS, HSI, the Federal Bureau of
Investigation Joint Terrorism Task Force (hereafter JTTF), and an Immigration
Officer from the United States Citizenship and Immigration Services (USCIS) began
accessing and sharing data belonging to each federal agency. GNRO initiated a joint
investigation.

15. DSS received the Petition for an Alien Relative, I-130, seeking issuance
of an IR1 visa to BARKOVSKAJA, with attachments from the United States Embassy
in Madrid. Attached to the petition was a fraudulent Naturalization Certificate
number: 24608249 bearing a photograph of R.O. This true bearer of Naturalization
Certificate number: 24608249 is an individual whose initials are J.G.R. who was
born on March 3, 1953, in the nation of Mexico. A copy of the Marriage Certificate
was also attached to the petition.

16. DSS located the DS-260 immigrant visa application for BARKOVSKAJA
submitted electronically on August 25, 2020, under penalty of perjury. In her
immigrant visa application, BARKOVSKAJA falsely listed her “spouse,” R.O., as the

petitioner for issuance of the visa.

Case 1:21-mj-00276-LPA Document 1 Filed 07/29/21 Page 6 of 8
17. In her immigrant visa application submitted electronically on August
25, 2020 under penalty of perjury, BARKOVSKAJA falsely stated she has previously
traveled to the United States on three separate occasions in 2013, 2014, 2015. The
only record of her entering the United States on May 30, 2021, when she presented
immigrant visa case number: MDD202063800201 issued on April 8, 2021, to the
Customs and Border Patrol officials at LAX Airport, Los Angeles, California to gain
entry to the United States.

18. The investigation by DSS, thus far, determined that probable cause
exists indicating the individual, Lilian MANTSEVA BARKOVSKAJA, obtained an
immigrant visa to enter the United States as a Legal Permanent Resident using
fraudulent documents and statements and knowingly possessed this visa in the
Middle District of North Carolina, knowing it to be procured by means of false claims
and statements.

CONCLUSION

19. Based on the above information, your Affiant respectfully submits that

there is probable cause to believe that Lilian MANTSEVA BARKOVSKAJA has

committed the SUBJECT OFFENSE within the Middle District of North Carolina

and, therefore, requests a warrant for her arrest. PY
15] whi ( Mork

Viki L. McCorkel
Special Agent
Diplomatic Security Service

 

Case 1:21-mj-00276-LPA Document 1 Filed 07/29/21 Page 7 of 8
In accordance with Rule 4.1(b)(2)(A), the Affiant attested under oath to the

contents of this ote whigh was submitted tg me by reliable electrops
means, on this 2 4*day of = ‘ a.m

L. P ICK AULD
United States Magistrate Judge

Case 1:21-mj-00276-LPA Document 1 Filed 07/29/21 Page 8 of 8
